Title: To Thomas Jefferson from Edmond Charles Genet, 13 September 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Newyork le 13. 7bre 1793. l’an 2e. de la république française

J’ai reçu la lettre que vous m’avés fait l’honneur de m’ecrire le 9 de ce mois et Je m’empresse de vous assurer que depuis longtems Je presse le Consul de la république à Philadelphie de me mettre à portée de vous
 
communiquer les informations que vous m’aves demandées sur les prises des Corsaires, le Citoyen Genet et le Sans culotte, nommees le William et la Fanny; mais que ses occupations extremement multipliées depuis l’arrivée de l’escadre et une maladie qu’il vient d’essuyer l’ont empeché Jusqu’a present de me fournir Ces materiaux; au surplus, Monsieur, Je doute que nous puissions en faire un usage utile tant qu’il n’aura pas été défini de part et d’autre ce que l’on entend par la ligne de protection que les Agens de nos ennemis reclament sans cesse auprès de vous pour faire servir vos mains à nous depouiller des foibles dédomagemens que nous recueillons de la guerre de la tirannie contre la liberté. Presque tous les gouvernemens presque tous les Jurisconsultes ont une maniere differente de voir sur cet objet et Je crois, Monsieur, que C’est aux Corps legislatifs de nos deux païs qu’il appartient de Juger la question: quant à moi Je penserais qu’il ne faudrait reclamer le droit de protection et de Jurisdiction que lorsque par la nature des choses on pourrait proteger et rendre Justice avec effet. Si ce principe etait etabli il ne s’agirait plus que de trouver une mesure invariable et la moyenne proportionnelle de la portée de Canons d’un calibre et d’une charge determinées me paroitrait propre à remplir cet objet.
Il me reste à repondre, Monsieur, à la seconde partie de votre lettre Je veux dire aux reproches très amers que vous me faittes d’avoir opposé quelque resistance à l’ordre donné par un tribunal de cette ville à un de ses marechaux de s’emparer à la réquisition des négotians anglais, d’une prise faitte par un Vaisseau de le République et vous me demandés au nom de Mr. Le President de faire remettre ce batiment entre les mains de la ditte Cour. Je prens la liberté de vous observer, Monsieur, que cette requisition implique une double contradiction puisque 1°. le traitté statue de la maniere la plus positive qu’aucune Cour ne prendra connoissance de nos prises et, 2° que les decisions renfermées dans votre lettre du 25 Juin ont etabli que les prises supposées avoir été faittes dans la ligne (indéfinie) de protection resteront Jusqu’a leur Jugement entre les mains du Consul de la république.
Par respect pour nos traittés, qui sont aussi des loix et pour les decisions du gouvernement fœderal J’ai du agir comme Je l’ai fait: Je vais d’ailleurs préscrire au Capitaine du Cerf de se conformer aux intentions de Mr. le President aussitôt que le tribunal qui requiert la saisie du Guillaume Tell aura produit ou cité la loi en vertu de la quelle il se propose de faire son exploït: Je sais tout ce qui est du Monsieur, aux tribunaux qui exercent une partie de la Souveraineté du Peuple; mais Je sais aussi que ces tribunaux crées par la loi n’ont d’action que par elle et que lorsqu’ils s’ecartent des lïmites qu’elle leur a tracées ils tombent dans l’arbitraire et: Je vais en consequence, Monsieur, faire requerir le Juge qui a osé lancer un decrêt de prise de corps contre Guillaume
 
Tell de nous produire la loi ou l’autorisation d’après laquelle il agit et si se refusant à nous satisfaire sur ce point ïl nous prouve que les lois du païs l’autorisent à rendre arbitrairement des Warrans et a violer des traittes existans et des décisions du pouvoir éxécutif des Etats unis Je lui ferai remettre la prise et J’exprimerai à mon tour au gouvernement fœderal toute ma sensibilité sur l’erreur dans laquelle nous a fait tomber la Constitution des Etats unis qui dit que les traités sont au nombre de leurs lois les plus sacrées et les décisions qui ont été le resultat des arrangements relatifs aux prises supposées faites dans la ligne de protection des Etats unis. 
Genet

